 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.

Exhibit 10.26(xxviii)

Amendment No. 26 to the Process Development and Clinical Supply Agreement

This Amendment No. 26 (the “26th Amendment”), effective as of the date of the
last signature (the “26th Amendment Effective Date”) by and between Boehringer
Ingelheim Biopharmaceuticals GmbH, Binger Str. 173, 55216 Ingelheim, Germany
(“BI”) and FibroGen, Inc., 409 Illinois Street, San Francisco, CA 94158, USA
(“FibroGen”), amends the Process Development and Clinical Supply Agreement
entered into by and between Boehringer Ingelheim Pharma GmbH & Co. KG,
Birkendorfer Str. 65, 88397 Biberach an der Riss, Germany (“BI Pharma”) and  on
November 29, 2007, as amended pursuant to the letter agreements entered into as
of June 26, 2008 and August 18, 2008, Amendment No. 1, effective as of May 28,
2009, Amendment No. 3, effective as of November 5, 2010, Amendment No. 4,
effective as of January 24, 2011, Amendment No. 5, effective as of April 15,
2011, Amendment No. 6, effective as of May 26, 2011, Amendment No. 7, effective
as of January 01, 2012, Amendment No. 8, effective as of July 10, 2012,
Amendment No. 9, effective as of November 26, 2012, Amendment No. 10, effective
as of June 21, 2013, Amendment No. 11, effective as of July 9, 2013, Amendment
No. 12, effective as of August 01, 2013 and subsequently assigned by BI Pharma
to BI, Amendment No. 13, effective as of March 06, 2014, Amendment No. 14,
effective as of February 05, 2014, Amendment No. 15, effective as of October 20,
2014, Amendment No. 16, effective as of December 08, 2014, Amendment No. 17,
effective as of December 08, 2014, Amendment No. 18, effective as of February
15, 2015, Amendment No. 19, effective as of March 01, 2015, Amendment No. 20,
effective as of June 01, 2015, Amendment No. 21, effective as of May 29, 2015,
Amendment No. 22, effective as of  April 14, 2016, Amendment No. 23, effective
as of September 01, 2015, Amendment No. 24, effective as of September 15, 2015,
Amendment No. 25, effective as of September 15, 2015(hereinafter together the
“Supply Agreement”). BI and FIBROGEN shall be referred to individually herein as
a “Party”, and collectively as the “Parties”.

Whereas, FibroGen wishes BI to [*] in compliance with the terms of the Supply
Agreement as set forth in and as amended by this 26th Amendment. The activities
hereunder will be performed by BI Pharma on behalf of BI.

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

(1)

Unless otherwise defined herein, all capitalized terms and phrases used in this
26th Amendment shall have the meaning ascribed to them in the Supply Agreement.

 

(2)

The Parties agree that pursuant to Section 2.2 of the Supply Agreement, the
workplan entitled “[*]” in the current version as amended from time to time by
amendments shall be changed by the document “[*], Version of June 15, 2016”,
attached hereto as Exhibit A.

 

(3)

This 26th Amendment, together with the Supply Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof. Except
as otherwise provided herein, the Supply Agreement has not been modified or
amended and remains in full force and effect. All express or implied agreements
and understandings that conflict with the terms of this 26th Amendment, either
oral or written, heretofore made with respect to subject matter herein are
expressly superseded by this 26th Amendment.

 

(4)

This 26th Amendment may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. Counterparts may be signed and delivered by facsimile and/or via
portable document format (pdf) (or similar format), each of which shall be
binding when sent.

 

--------------------------------------------------------------------------------

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.

Exhibit 10.26(xxviii)

 

IN WITNESS WHEREOF, the Parties have executed this 26th Amendment to the Supply
Agreement as of the 26th Amendment Effective Date.

Biberach, June 30, 2016

Boehringer Ingelheim Biopharmaceuticals GmbH

ppa.

 

ppa.

 

[*]

 

[*]

[*]

 

[*]

VP Business & Contracts

 

Head of Corporate Legal Biopharmaceuticals

San Francisco, June 29, 2016

FibroGen, Inc

 

/s/ Michael Lowenstein

 

/s/ Jim Polarek

Name…Michael Lowenstein

 

Name…Jim Polarek

Title…Chief Legal Counsel

 

Title…Vice President




 

--------------------------------------------------------------------------------

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.

Exhibit 10.26(xxviii)

 

Exhibit A

 

Work Scope

[*]

(Version of June 15, 2016)

 

 

[*]

 

 

 

 